PER CURIAM.
This is the second appearance of this case before this court. Our prior decision of Fla.App., 287 So.2d 735 held that the complaint stated a cause of action. This appeal is from a summary final judgment in which the court held that the facts properly before it showed that there was no genuine issue of material fact and that the defendant was entitled to a judgment as a matter of law. The trial judge’s decision is amply supported by the law as stated in Connolly v. Sebeco, Inc., Fla.1956, 89 So.2d 482.
Affirmed.